TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00218-CR



                                   Jesse James Tabor, Appellant

                                                   v.

                                    The State of Texas, Appellee




         FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
            NO. CR20,307, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant=s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                                __________________________________________

                                                David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant=s Motion

Filed: June 26, 2003

Do Not Publish